      Case 2:21-cv-00404-JAM-DB Document 11 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AUMINTRIUS DAMOUR GUNN,                            No. No. 2:21-cv-0404 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 1, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                         1
     Case 2:21-cv-00404-JAM-DB Document 11 Filed 08/10/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed June 1, 2021 (ECF No. 8) are adopted in full;
 3         2. Plaintiff’s complaint is dismissed without leave to amend: and
 4         2. The Clerk of Court is directed to close this case.
 5

 6
     Dated: August 9, 2021                         /s/ John A. Mendez
 7
                                                   THE HONORABLE JOHN A. MENDEZ
 8                                                 UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
